Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0185937 A1 to Takeda.
	Re claim 1, Takeda discloses: A paper stock processing system (Fig. 12 diagrams an intermediate device 1004 which comprises a CPU 1401 communicating over I/O bus 1407, memory, a communication interface 1404, interface circuits 1405 and 1406, a Bill identifier 1410, Bill processor 1411, Bill near-full sensor 1412, Bill container 1413, which operate in accordance with Fig. 13 steps S111-S114 and Fig. 19 steps S140-S151. Fig. 15 diagrams an additional embodiment that also contains a bill near-end sensor. Refer also to 
Figs. 22A-22B and 22D, which diagram exemplary notifications sent to a mobile terminal describing detected scenarios where certain machines are short of bills or about to be full with bills. [0059] describes a contemplated use for the invention in an arcade gaming related device wherein a bill nearly-full sensor is used to output a predetermined detection signal when the amount of stored bills reaches a predefined upper limit.)
comprising: a paper stock processing device including an accommodation unit which accommodates card stock inserted into an insertion slot; ([00267]-[0268] describe an intermediate device 1004 usable in conjunction with arcade-related devices and comprising a bill insertion slot 1046 through which a 1000-yen bill, for example, can be inserted.) 
a paper stock information storage unit configured to store the accumulated number of the paper stock accommodated in the accommodation unit; ([0273] describes that bill identifier 1410 determines whether a bill inserted from the bill insertion slot 1046 is a 1000-yen bill or not, and transmits a detection signal to the interface 1405. The inserted bill is accommodated in a bill stacker 1413. See also [0280].)
a control unit configured to update the accumulated number stored in the storage unit each time the card stock is accommodated in the accommodation unit; and an accumulated number signal transmitter configured to transmit an accumulated number signal indicating the accumulated number updated by the control unit; ([0274] a bill nearly-full sensor 1412 is a mechanical or optical sensor that detects when a stack of bills has reached a predetermined quantity based on the stack reaching a predetermined height. Also [0276] describes that the control unit 1040 of the intermediate device carries out arithmetic operations and can send its results to devices or apparatuses connected to interface 1406.)
a mediation device which includes a mediation-device-side transceiver unit which is configured to control sending and receiving of signals to and from the outside and transmit the accumulated number signal to the outside when receiving the accumulated number signal from the paper stock processing device; and an external apparatus including an external-apparatus-side receiver configured to receive a signal from the outside; (Fig. 12, the 
a setting information storage unit configured to store a maximum number which is set in advance; [0281] describes that the CPU 1401 determines whether the bill stacker 1413 is nearly full with 1000-yen bills or not.)
and 
signal from the mediation device compares the accumulated number indicated by the accumulated number signal with the maximum number and determines whether the number of the paper stock has reached a limitation number set to the accommodation unit. ([0048] describes an, “alarm signal transmitting means for transmitting an alarm signal to the mobile terminal for displaying onto a display section of the mobile terminal an alarm image indicating that the value of the object to be reported in the arcade-related device sending the notification signal has reached the predetermined reference value when the notification signal is received.” [0282] describes that, “If it is determined in step S113 that the bill stacker 1413 is nearly full with 1000-yen bills, the CPU 1401 causes the communication interface circuit 1404 to transmit a notification signal to the information managing apparatus 1010 via the wiring network 1008 
Re claim 3, refer to the rejection of claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of US 2013/0285838 A1 to Balaban et al.
Re claim 2, Takeda discloses the invention of claim 1 further comprising a gaming machine in which the paper stock processing device and the mediation device are provided, [0043] defines an “arcade-related device” as used in the specification as that which is “placed in an arcade and provides a predetermined service”. One such arcade-related device is an intermediate device 1004, described beginning in [0267].)
 the paper stock processing device further including a reader unit which is provided in the gaming machine to allow the paper stock to be inserted into the insertion slot from the outside; ([0273], ‘bill identifier 1410’)
and a paper stock information transmitter which is configured to send a paper stock information signal indicating paper stock information to the mediation device, when the mediation-device-side transceiver unit receives the paper stock information signal, the mediation device transmitting the paper stock information signal to the gaming machine, ([0270] describes that, “The control unit 1040 also comprises a communication interface circuit 1404, and can communicate with the information managing apparatus 1010 via a wiring network 1008.” [0282] describes that, “If it is determined in step S113 that the bill stacker 1413 is nearly full with 1000-yen bills, the CPU 1401 causes the communication interface circuit 1404 to transmit a notification signal to the information managing apparatus 1010 via the wiring network 1008 (step S114).”)
Although Takeda describes that the above bill processing device can be implemented in a variety of devices located in an arcade and used in conjunction with gaming machines that play games upon insertion of currency such as pachinko machines, Takeda primarily contemplates the user of the bill processing device with near-full warning capability in intermediate devices attached to such as card issuing machines or money changers, and not directly attached to a gaming machine including a game running unit that runs a game based on the paper stock information. However, Takeda does disclose that game-playing devices such as pachinko machines can have intermediate devices attached thereto that can, like the bill processing device, accept inputted currency (see [0093]-[0098], [0105]-[0107] describing programmed game play which [0114] notes is responsive to points generated based on currency input into the slot of the intermediate device, also note that [0392] states that the gaming machines of his invention could also be slot machines or poker game machines). 
on any game machine”. It would have been obvious to one having ordinary skill in the art at the time of the invention that Takeda’s bill processing embodiment of an intermediate device, No. 1004 as diagrammed in Fig. 12, could have been attached directly to a pachinko, video slot or poker, machine of his invention, No. 1 diagrammed in Fig. 1, in the same way that the intermediate device No. 40, a card reader, is diagrammed in the same Figure, to produce a pachinko machine that accepted bills instead of or in addition to cards. The motivation to attach a bill processor to a pachinko, video slot or poker machine in addition to or in place of a card reader is provided by Balaban, who admits bill readers with bill box full alerts were known to be adapted to any game machine. The advantage to accepting bills directly at a gaming machine would be to avoid the inconvenience of a player having to visit a separate, possibly remote card issuing machine in order to obtain usable currency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/            Primary Examiner, Art Unit 3715